Citation Nr: 0024719	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-20 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for keratoconus.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1963.

The current appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO granted entitlement to 
service connection for keratoconus and assigned a 10 percent 
evaluation, effective March 4, 1995.


In his VA Form 9, Appeal to the Board of Veterans' Appeals 
(the Board), the veteran stated that he wanted a hearing 
before a Hearing Officer at the RO.  A hearing was scheduled 
for January 1998, and the veteran canceled it.  He did not 
request that another hearing be scheduled.

In August 1998 the Board remanded the claim to the RO for 
additional development and adjudicative actions.

In May 2000 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  At separation from service the veteran's corrected visual 
acuity was 20/20 in the right eye, and 20/30 in the left eye.

2.  A November 1982 private medical record shows the veteran 
refused to permit the examiner to insert contact lenses to 
ascertain corrected visual acuity.

3.  The record reflects the veteran has not cooperated with 
VA's attempts to have him examined to determine the current 
level of his service-connected keratoconus.

4.  An April 1996 VA examination report shows the veteran 
refused to cooperate completely with the examination 
procedures.

5.  A May 1997 letter from a VA optometrist shows the veteran 
repeatedly refused to fully cooperate in the testing of his 
visual acuity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for keratoconus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.326, 4.84a, Diagnostic Codes 
6035, 6079 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal in May 1960, the veteran's 
visual acuity, corrected, was 20/25 in the right eye and 
20/40 in the left eye.  In May 1961, visual acuity, 
corrected, was 20/20 in the right eye and 20/30 in the left 
eye.  In January 1962, visual acuity, corrected, was 20/20 in 
the right eye and 20/30 in the left eye.

In March 1963, the veteran's visual acuity, corrected, was 
20/25 in the right eye and 20/25 in the left eye.  At 
separation, visual acuity, corrected, was 20/20 in the right 
eye and 20/30 in the left eye

A November 1982 private medical record shows the veteran's 
visual acuity to be 20/200 for the right and left eyes, 
uncorrected.  The examiner noted the veteran would not let 
him put a contact lens over the refraction.  He entered a 
diagnosis of keratoconus, left greater than right.

An April 1996 VA examination report shows the veteran's 
visual acuity was 20/700 in the right and left eyes, 
uncorrected.  The examiner entered a diagnosis of 
keratoconus, stating that contact lenses would be beneficial 
but that the veteran refused to use them.  The examiner 
stated the veteran did not have diplopia or visual field 
deficit.  

The diagnoses were malingering legal blindness and 
keratoconus.  The examiner stated the veteran had driven his 
car to the facility on his own and refused to have procedures 
performed on him.  He also stated the veteran would not let 
him put drops into his eyes, and thus dilation or tonometry 
could not be done.

A February 1999 letter from a VA optometrist stated the 
following:

[The veteran] came in requesting to get 
plano sunglasses because of light 
sensitivity he has from keratoconus.  I 
told him he could not have these lenses 
because the VA policy prohibits plano 
sunglasses.  He said with his keratoconus 
service connection [sic] he deserved 
anything he wants.  I told him that was 
false and that he didn't have keratoconus 
and that he was malingering.  Upon that 
statement he threatened to kill me.  I 
jumped up and said, "I'm calling 
security," with that he jumped on the 
elevator and left the building.

In a May 1997 letter, a VA optometrist stated he had seen the 
veteran several times at the Spokane VA Medical Center over 
the past two years in relation to his eyes.  He stated during 
the course of the veteran's visits, he had refused to fully 
participate in several tests to confirm the diagnosis of his 
claimed disease.  Specifically, the optometrist stated the 
veteran refused to let him perform keratometry, 
biomicroscopy, refraction, tonometry, as well as dilated 
fundus examination.  He noted the veteran allowed him to 
perform visual acuity testing and a history, but nothing 
more.

The VA optometrist stated the veteran would drive his car to 
the medical center and would read his medical reports with no 
apparent difficulty or problem and because of these actions, 
he had determined the veteran was not legally blind.  




The VA optometrist stated the veteran had seen a private 
ophthalmologist who concurred with these findings, stating 
that both believed the veteran was malingering all of his 
ocular conditions.  He stated that he and the private 
ophthalmologist decided to have a corneal topography done to 
determine whether the veteran had keratoconus, to which the 
veteran refused.

A May 1997 statement from a VA employee stated the veteran 
would comment to people he was blind; however, the employee 
stated the veteran continued to drive a motor vehicle and 
hold a Washington State driver's license, which he stated 
would reflect the veteran's eye issues may not be as serious 
as he claimed.  

A June 1997 letter from the Chief of Medical Administration 
Service stated that it had come to the staff's attention that 
the veteran was malingering and feigning blindness or 
impaired vision.  He stated a VA optometrist and a private 
ophthalmologist believed this was the case.  The employee 
stated when the veteran was made aware of the examiner's 
concerns, he threatened and harassed them.  The employee 
stated he wanted the veteran to undergo a full 
ophthalmologist examination, to include corneal topography.

A June 1997 letter to the veteran indicates that if he did 
not sign an agreement regarding his behavior towards the 
employees at the Spokane VA Medical Center, that VA had no 
choice but to inform him he would be barred from the facility 
for all but life-threatening emergencies.  The record 
reflects the veteran refused to sign the agreement.

A July 1997 statement from an employee at the Disabled 
American Veterans shows the veteran had come into their 
office and when he was told to sign in, he advised the 
service officer that he could not see.  The author of the 
statement stated that an employee there informed her that she 
had seen the veteran drive into the parking lot and 
subsequently saw him go to a pay phone and make a phone call.  

The author stated when she confronted the veteran about his 
allegations of being blind and that he had been seen driving 
into the parking lot, he assured her that he had not driven.  
However, she noted when he left the office, she saw him go 
into the parking lot and drive away.

In the August 1998 remand, the Board asked that the RO have 
the veteran examined by an ophthalmologist and that the 
examiner was to review the claims file in its entirety.

In a December 1998 memo, the Decision Review Officer stated 
the veteran had been called to discuss the conditions of the 
Board's remand.  He stated the veteran wished to place 
conditions on the examination, which the Decision Review 
Officer listed.  Some of the conditions were that he did not 
want to be seen by a specific VA examiner, he did not want 
just any examiner to have access to his claims file, he was 
unwilling to submit to all tests by an examiner, to include 
refusal to use of any contact lenses, among other procedures, 
etc.

A December 1998 report of contact shows the VA employee 
stated the veteran called to object to an examiner reviewing 
his claims file, as there were records in there that would 
not be relevant to his claim.  When the employee offered to 
have him called back on this issue, the veteran refused to 
give his phone number.  The employee then offered to have 
someone stand by the phone to receive a call from him, and 
the veteran refused this suggestion as well.

A February 1999 memo shows a Decision Review Officer stated 
he had spoken to the veteran.  The veteran renewed his 
contentions that any examination would be conducted by his 
own examiner and that no one would be permitted to see his 
unabridged claims file.  He was informed that the RO had to 
comply with the Board's remand, which required the examiner 
to review the entire claims file, but that he could submit a 
letter to the Board on this issue if he wished.

April 2000 reports of contact indicate the veteran was to be 
examined at the VA Medical Center in Seattle.  He was 
informed that VA would reimburse him for ground 
transportation that he had to take to get there.  The veteran 
stated he could not afford to pay for a bus ticket up front 
and wanted to know if VA could get him there another way.  VA 
got approval to pay for flights to and from Seattle.  The 
veteran then asked VA to pay for his transportation to the 
airport.  VA subsequently agreed to pay for that 
transportation.  The veteran later called and canceled the 
appointment.

An April 2000 report of contact indicates the veteran later 
stated he could be examined at the VA Medical Center in 
Spokane because a new part-time ophthalmologist was working 
there.

A May 2000 report of contact shows that VA found out that the 
doctor at the Spokane VA Medical Center may not be available 
to do a compensation and pension examination.  A May 2000 e-
mail from a VA employee indicates that no doctor could 
perform the examination at the Spokane VA Medical Center.

In a May 2000 supplemental statement of the case, the RO 
listed out the measures it had taken to have the veteran 
examined and the difficulties it faced due to the veteran's 
lack of cooperation.  The RO then informed the veteran that 
if he indicated a willingness to appear for an examination, 
including testing which the examiner might deem appropriate, 
it would consider assisting him with his request.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As to the claim for an initial increased rating, the veteran 
is technically not seeking an increased rating, since his 
appeal arises from the original assignment of a disability 
evaluation.  In a claim for a greater original evaluation 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found; a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  
38 C.F.R. § 3.326.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Diagnostic Code 6035 pertains to keratoconus, and provides 
that this disability is to be evaluated on impairment of 
corrected visual acuity using contact lenses. It is also 
provided that when contact lenses are medically required for 
keratoconus, either unilateral or bilateral, the minimum 
rating will be 30 percent.  The rating criteria for 
evaluation of impairment of central visual acuity are set 
forth in Diagnostic Code series 6061-6079.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (1999).  
Diagnostic Code 6035 pertains to keratoconus, and provides 
that this disability is to be evaluated on impairment of 
corrected visual acuity using contact lenses. It is also 
provided that when contact lenses are medically required for 
keratoconus, either unilateral or bilateral, the minimum 
rating will be 30 percent.

The rating criteria for evaluation of impairment of central 
visual acuity are set forth in Diagnostic Code series 6061-
6079.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 
(1999).  Under these criteria, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  

A disability rating for visual impairment is based on the 
best distant vision obtainable after the best correction by 
glasses. 38 C.F.R. § 4.75 (1999). 

The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a (1999).

A compensable evaluation of 10 percent is warranted for 
impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079 (1999).

A noncompensable evaluation is warranted for impairment of 
central visual acuity when vision in one eye is correctable 
to 20/50 and vision in the other eye is correctable to 20/40.  
38 C.F.R. § 4.84a, Diagnostic Code 6079.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the veteran's claim for an 
initial evaluation in excess of 10 percent for keratoconus is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected keratoconus are sufficient 
to conclude that his claim for a higher evaluation is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the August 1998 
remand of the case to the RO for further development and 
adjudicative actions, VA has met its duty to assist.  Godwin 
v. Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 
1 Vet. App. 519 (1991).  The Board notes it is unaware of any 
additional evidence, VA or non-VA, which has not already been 
requested and/or obtained in connection with the current 
appeal.

After having reviewed the evidence of record, the Board finds 
the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for keratoconus.  The 
Board notes that there are no post service medical records 
upon which to base an evaluation in excess of 10 percent.  

Like the RO, the Board will base its determination on the 
only evidence of record that addresses the veteran's 
corrected visual acuity-the service medical records, 
particularly the separation examination.  The rating criteria 
state specifically that the veteran's service-connected 
keratoconus is to be evaluated based upon the corrected 
visual acuity with contact lenses.  Since separation from 
service, the veteran has not allowed visual acuity testing 
with contact lenses.  In fact, he refuses to allow contact 
lens use or the use of eye drops in the eyes.  The only 
visual acuity reported following service is uncorrected 
visual acuity, and the Board will not evaluate the veteran's 
service-connected disability based upon his uncorrected 
visual acuity.

Thus, the Board must determine the level of the veteran's 
service-connected disability based upon visual acuity tests 
done more than 30 years before.

At the time of the veteran's separation from service, his 
visual acuity, corrected, was 20/20 in the right eye and 
20/30 in the left eye.  Such visual acuity results warrant no 
more than a 10 percent evaluation.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

An initial evaluation in excess of 10 percent is not 
warranted.  The veteran's corrected vision in his right and 
left eyes have not been shown to be any worse than 20/20 and 
20/30 respectively.  Therefore, a compensable evaluation is 
not available.  See id.

The Board notes that according to applicable United States 
Court of Appeals for Veterans Claims (the Court) precedent, 
the duty to assist the veteran is not a "one-way street."  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  



For example, when an accurate and comprehensive VA 
examination is found to be necessary in order to fully 
evaluate a claim, the veteran is required to cooperate with 
that examination.  See Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Hayes v. Brown, 5 Vet. App. 60 (1993); see also Wood, 
supra.

In the instant case, the veteran requested that he be 
assigned a higher disability evaluation for his service-
connected keratoconus.  When the case was before the Board in 
August 1998, it was determined that the current level of the 
veteran's disability must be determined and ordered a VA 
examination.

The record reflects the RO made numerous attempts to schedule 
an examination.  The veteran made demands, which made it 
impossible for an examination to be conducted.  As a result, 
an examination could not be conducted.

Clearly, the veteran has failed to cooperate in the efforts 
of VA to obtain a reliable and accurate picture of his 
current level of disability, which has made it impossible for 
the Board to determine the extent of the his service-
connected disability.  Therefore, an initial evaluation in 
excess of 10 percent for keratoconus is denied because of the 
lack of competent evidence of a level of bilateral visual 
loss warranting an evaluation in excess of 10 percent.

Additionally, it must be noted that the evidence establishes 
that the veteran is not legally blind, as he contends he is.  
VA employees and Disabled American Veterans employees have 
documented seeing the veteran drive into and leaving the 
parking lot at the VA facility in Spokane, and his denying 
having driven when confronted.  Additionally, a statement 
indicated the veteran held a valid Washington State driver's 
license.  Thus, the Board finds the veteran's assertions that 
he is legally blind are incredible and gives such allegations 
no probative value.

The veteran is competent to report his symptoms.  To the 
extent he has stated that an evaluation in excess of 
10 percent was warranted, the medical findings do not support 
his statements for the reasons stated above.  Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

In view of the denial of entitlement to an initial evaluation 
in excess of 10 percent for the veteran's keratoconus, the 
Board finds no basis upon which to predicate the assignment 
of "staged" ratings.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for keratoconus.  
Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for keratoconus is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

